Citation Nr: 1435385	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period prior to January 6, 2011. 

Entitlement to an initial rating in excess of 70 percent for the period beginning on January 6, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but does not demonstrate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for PTSD for the period prior to January 6, 2011, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

The criteria for a disability rating greater than 70 percent, for PTSD for the period beginning on June 6, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated July 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in May 2008 and January 2011, and these reports are adequate to enable the Board to render an opinion as to the appropriate rating to be assigned. Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

 The Veteran seeks an initial increased rating for PTSD. The RO granted entitlement to service connection for PTSD in a February 2008 rating decision and assigned a 30 percent rating effective June 16, 2005.  The Veteran appealed that decision, and during the appeal, in a February 2012 decision, the RO increased the assigned rating to 70 percent disabling, effective January 6, 2011.  When an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  A.B. v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for an increased initial rating remains on appeal.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. § 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2013).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when assigning a rating.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating.  Therefore, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

PTSD is rated under Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In rating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness, and ranges from 31-40 (severe impairment) to 61-70 (mild symptoms).  Richard v. Brown, 9 Vet. App. 266 (1996).  Diagnostic and Statistical Manual of Mental Disorders, 4th Ed., Washington, D.C., American Psychiatric Association (1994). 

The evidence for consideration in this case includes VA psychiatric examination reports, VA treatment records, and lay testimony and statements.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the June 2005 effective date for the grant of service connection, and therefore, the relevant question is the state of disability beginning in June 2005.  38 C.F.R. § 3.400 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was formally diagnosed with PTSD in July 2005.  The Veteran's VA Medical Center (VAMC) treatment records from July 2005 to March 2011 consistently showed symptoms of aggression, anger, depression, severe sleep disturbances, inability to manage stress, inability to adjust to new situations, problems with interpersonal relationships, difficulty planning and organizing, inability to relax, constant anxiety and feeling  "on guard" and "on edge," feeling overwhelmed, reacting inappropriately with anger or aggression, experiencing hypervigilance, avoidance of triggers, avoidance of sleep (to avoid nightmares), daily nightmares, increased startle response, some psychomotor retardation, difficulty with concentration, intrusive thoughts and dreams, and social withdrawal and isolation. The Veteran's PTSD symptoms throughout the entire period on appeal have consistently been described as moderate-severe to severe, and his GAF scores have ranged from 50 to 55. 

Most recently, the Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran experienced being rude, angry, and irritable toward others; being depressed continually; having sleep difficulties; having apprehensiveness and mistrust; lashing out verbally at his clients at work; experiencing difficulties at work and being spoken to and written to by supervisors for his inability to take directions; having difficulty with maintaining boundaries with his clients and not overidentifying with them; having daily nightmares and severe sleep disturbances, causing him moderate to severe psychological and physiological distress, including thrashing in his sleep and waking up on the floor; experiencing auditory hallucinations in the form of mortars and gun fire, occurring two-three times a week; experiencing visual hallucinations about once a week, consisting of seeing and hearing a destroyer which he saw daily in Vietnam; experiencing recurring distressing recollections of the events that took place in Vietnam; experiencing flashbacks, which are triggered by smells and noises; experiencing avoidance symptoms; isolating himself; not enjoying activities he used to enjoy, such as sports; feeling detached and estranged from people; having a restricted range of affect; having a sense of a foreshortened future; experiencing hypervigilance and an exaggerated startle response; and having difficulties with concentration and attention.  The examiner related that the Veteran has experienced those symptoms since he returned home from Vietnam, and that he never had a remission of the symptoms or a period when he felt better.    

The Veteran acknowledged feeling a lot of anger at specific people, but working to control it and not acting on impulse; having problems with relationships, resulting in a divorce and the break-up with a longtime girlfriend, as well as issues with his children; seeing psychotherapists and psychiatrists at the VAMC on a regular basis since 2005; and feeling defensive and defiant at work when asked to follow directions or follow the rules of the workplace.  The Veteran reported working in about six jobs in his 17-plus years as a social worker and addiction counselor, and struggling to work appropriately with his clients and follow the supervisors' rules and directions.  The Veteran also related not being able to trust people and always expecting the worst from them.  

The examiner stated that the Veteran experienced moderate thought process and communication impairment in terms of mood, affect, memory, auditory and visual hallucinations, and rage towards others.  While the Veteran was dressed and groomed appropriately, his affect was restricted, he appeared guarded, and he minimized the effect of his PTSD symptoms over the years.  The Veteran's thought processed were logical, linear, and goal-oriented; his speech was normal in rate, low in volume, and guarded in quantity; both his short-term and long-term memory were impaired; he denied suicidal or homicidal ideation; his judgment was intact and he possessed good insight; there was no impairment in the activities of daily living; and he was in recovery from drug and alcohol addiction for 22 years.             

In May 2008, the Veteran underwent a VA psychiatric examination. The examiner noted that his PTSD was moderate to severe in intensity, with moderate social and occupational impairment. Specifically, the Veteran reported severe sleep deprivation, he was separated from his wife, he was irritable, had a foreshortened sense of the future, had no visual or audio hallucinations, felt estranged from others, had anger outbursts, he had a good relationship with his children, he had been employed in helping professions for the last 17 years, he had no impairment in thought processes, and his judgment was good.  

The Board finds that the Veteran is entitled to a disability rating of 70 percent, but not higher, for the entire period on appeal for PTSD.  The Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has experienced such symptoms as near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability and anger both at work and at home; difficulty in adapting to stressful circumstances, both at work and in his home life; impairment of short term and long term memory; sleep disturbances; auditory and visual hallucinations; and the inability to establish and maintain effective relationships, as evidenced by the Veteran having few social relationship, not seeking much contact with others, and preferring to isolate himself.  

While the Veteran denied suicidal or homicidal ideation and had full contact with reality, and did not experience any hallucinations at the time of the 2008 examination, he did experience drug-seeking behaviors after returning from Vietnam, aimed at "numbing" himself and repressing the memories of Vietnam. The Veteran reported having recurrent nightmares about Vietnam and recurrent intrusive thoughts about it.  He practiced avoidance behavior, avoiding films or news about the war, and avoiding speaking to others about his experiences.  While the Veteran experienced hypervigilance and exaggerated startle response, he was also able to maintain personal hygiene and had no problems with everyday activities.  The Veteran was able to manage his distress by praying and practicing relaxation techniques.

The Board finds that the results of the VA examinations and the symptoms described in the VA examination reports, VAMC treatment notes, and lay statements do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a higher disability rating for all or part of the period on appeal.  However, there is no indication from the evidence of record that the Veteran has experienced total occupational and social impairment during the period under consideration.  He has worked during this period, and although severely reduced in social interaction, has had relationships and interactions with family and co-workers. While the Veteran stated that he sometimes had difficulty controlling his anger at work and had trouble following directions from supervisors, he has been able to maintain a job as a social worker and an addiction counselor for about 20 years.  The Board also notes that the Veteran did not show such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  At all the mental treatment appointments and the examination, the Veteran's speech was his speech was normal in rate, low in volume, and guarded in quantity; he behaved appropriately and was polite; he was oriented as to time and place; and thought processed were logical, linear, and goal-oriented.  The Veteran steadily denied suicidal or homicidal thoughts or ideation.  Therefore, a total schedular rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD. Additionally, the Veteran has work steadily as a social worker and an addiction counselor for at least the past 20 years. Moreover, occupational impairment is a factor that is considered under the scheduler rating criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  There are higher ratings available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of those ratings.  The Board finds that referral of this case for extra-schedular consideration is not in order.

Accordingly, the Board finds that a 70 percent initial rating is warranted for PTSD for the entire appeal period. However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 70 percent for the period beginning on January 6, 2011, is denied.

A rating of 70 percent for  PTSD for the period prior to January 6, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


